 

   

Lemelson Capital Management annources stake in World Wrestling Entertainment QVWE) and calls on

Board to Pursue New Management or Ownership

Lemeison Capital Management announces stake In
World Wrestling Entertainment (VWE) and calls on
Board to Pursue New Management or Ownership

 

     

Ongoing LOSses, Operating Failures, Material
Missiaternents Vvarrant and Require Urgent Executive

 

Managernent Changes ora Sale of the Company

Marborough, MA, May 16, 2014-—-Lemelson Capital, LLC. & private investment management
firm, today announced thal they had taken a stake in shares of World Vyresiling Enterlainrnent
and called on the Board of Directors to replace the execulive management tearm of the
caripany following a penod of cansigient losses, execution failures and mieterial

misstatements.

Despite the stock's roughly 63 percent correction since Larnelsen Capital’s original shart call
less then two monihs aga (frorn $30.27 on March 17 to $11.33 as of publication of this release},
the firn today also reterated that fair value of VWVE’s common stock is between $8.25 and

$17.88 with curreni management in place.

Amvona_00230
 

Cantal’s original short thesis cari be found h

 

OAMVE has affirmed that even with one milan subscribers for is VWWVE network, the company
Stands to lose between $45 million and $52 milion in FY 2074, which validates the original
short thesis,” said Emmanuel Lemelson, Chie? Investmen! Officer of Lerneison Capital
Managernent. “This follows what we belleve to be material misrepreseniations by ihe cornpany
about both the performance and operating promi rnodel of iis VWVE network, which the

9

coripany has wrongly labeled ‘a hornerun’,” said Lerneison.

Lemeison Cantal today aiso called on VAVE’s Board of Directors to pramplly replace the
company’s executive mangcement ieam, or explore the sale of the business, anc said thal
such changes are a necessary component of amy successful strateay going forward. “Far
example, promoting the WAVE direct network’s value to shareholders without a fair and
accurate discussion of the implications fo a traditional network revenue circumvented
rranagement’s fiduciary responsibility as stewards of investor's capital, and is part of what has
emerged as 4 pattern over recent years. Further, there are no pending operational
developments in the pipeline to offset these significant lasses,” Lemelson added.

Lemeison Capital and iis chenis are iong shares of WVVE.

About Lemeison Canital Management, LLC

Lemeison Capital Management, LLC is a orivate investment management firm focused on deen

value and special situation invesimenis. For more inforrnation, see:

 

SPECIAL NOTE REGARDING THIS REPORT

THIS REPORT INCLUDES INFORMATION BASED ON CATA FOUND IN FILINGS METH THE SECURITIES AND

 

EXCHANGE COMMISSION, INDEPENDENT INDUSTRY PUBLICATIONS AND OTHER SOURCES. ALTHOUGH WE

BELIEVE THAT THE DATA IS RELIABLE, WE HAVE NOT SOUGHT, NOR HAVE WE RECENVED, PERMISSION FROM ANY

 

 

THIRD-PARTY FO INCLUDE THEIR INFORMATION IN THIS PRESENTATION. MANY OF THE STATEMENTS IN THIS

PRESENTATION REFLECT OUR SUBJECTIVE BELIEF.

Amvona_00231
 

THE {EORMATION CONTAINED ABOVE [5 NOT AND SHOULD NOT SE CONSTRUED AS INVESTMENT ADVICE, 4N {Ramm
DOES NOT PURPORT TO BE AND BOERS NOT EXPRESS ANY OPINION AS TO THE PRICE AT WHICH THE
SECURITIES OF WORLD WRESTLING ENTERTAINMENT MAY TRADE AT ANY TIME. THE INFORMATION AND
GRINIONS PROVIDED ABOVE SHOULG NOT BE TAKEN AS SPECIFIC ADVICE ON THE MERITS GF ANY INVESTMEN
DECISION. INVESTORS SHOULD MAKE THEIR CWN DECISIONS REGARDING (WORLD WRESTLING
ENTERTAINMENT AND ITS PROSPECTS BASED ON SUCH INVESTORS OWN REVIEW OF PUBLICALLY AVAILABLE
INFORMATION AND SHOULD NOT RELY ON THE INFORMATION CONTAINED ABOVE. NEITHER LEMELSON CAPITAL
MANAGEMENT, LEG NOR ANY GF ITS AFFILIATES ACCEPTS ANY LIABILITY WHATSOEVER FOR ANY DIRECT OR
CONSEQUENTIAL LOSS HOWSOEVER ARISING, DIRECTLY OR INCTHRECTLY, FROM ANY USE OF THE INFORMATION

CONTAINED ABOVE.

FORWARD-LOOKING STATEMENTS

Cenain statements contained in this letter are forward-looking statements including, bul not limited to, statements thal are
gredications of or indicate future events, trends plans or oblectives. Undue reliance shouid not be placed on such slatements
because, by their nature, they are subject io known and unknown risks and uncerlainties. Forward-locking statements are not
guarantees of future performance or activities and are suhiect to many disks and uncertainties. Due to such nske ard
uncerainties, sctual events or results or actual performance may differ materially from those reflected or contemnplated in
such fonvard-locking statements. Forward-inoking staterments can be identified by the use of the future tense or other
forward-looking words such as “believe,” "expect,” "anticisate.” "intend," “plan,” "estimate," “should,” “may,” “wil,” “objective,”

eon

“oraiection,” “forecast,” “management aelieves," “continue,” “strateay,” “pasion” or the negative of those terme ar other

variations of them or by comparable terminciogy. Important factors that could cause actual results fo differ materially from the

 

excectations set fortt in this leer include, among ciher things, ihe factors idk ed under the section enctiled “Risk Factors”
in World Wrestling Entertainments Annual Report an Form 10- for the year ended September 28, 2013. Such forward-
looking statements should therefore be construed in light of such factors, and Lemeison Canital is under no obligation, and

exetresaly disclaims any intention or obligation, fo update or revise any forwverd-leoking slatements, whether as a result of new

information, future everis or otherwise, except as required by law.

Tagged under Rata this tam

LARS
LAS AS
MY AL

   

 

Amvona_00232
AMVONA NEWS

 

Amivone publishes critical articles and interviews at the

injersechan of Faith, Finance and Economics.

RELATED (TEMS LATEST FROM AMVONA NEWS

 

ABOUT AMVONA

   

Anivona publishes critical articles anid inteniews
ai ihe intersection of Faith, Finance and

ECONOMICS,

. AMVONA TAG CLOUD
& Ay xe ee Sgn me

Fri Dec 06 17:46:56 +0000 20149

SBIG Soars Over 29% Past-Eamings.

 

record returns in the

 
   

we “sy
i :
Deas
Rik 4
i
Phas

  

Amvona_00233
Sun Nov i?

   
  

35:75 40000 2019

Through the intercession of the divine

 

 

 

sor Exploiting the sick, the poor +
ihe vulnerable, to enrich executives is
unacceptable! As SLOND gaps down, plunging
as much 4...

Sun Oct 27 18:08:10 +0000 2019

Eary fall, through the intercessions of

     

re the white marble floors were

 

Wee Oct O08 24:37:39 +0000 2019

 

Hal “We've been buying

aggressively,” Listen to @Lemelson discussing

 

 

 

 

 

Amvona_00234
   

 

About Us Notes Updates

 

Amvona_00235
